COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-028-CV
 
  
DOUGLAS 
WEST                                                                   APPELLANT
 
 
V.
  
 
ROBERT 
CROCKER                                                                   APPELLEE
 
 
----------
 
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
January 29, 2004 and February 25, 2004, we notified appellant, in accordance 
with rule of appellate procedure 42.3(c), that we would dismiss this appeal 
unless the $125 filing fee was paid.  See Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee. See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2  
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 
43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D:   GARDNER, WALKER and MCCOY, JJ.
 
DELIVERED: 
APRIL 1, 2004

NOTES
1. 
See Tex. R. App. P. 
47.4.
2. 
July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court 
and the Courts of Appeals, reprinted in Appendix to the Texas Rules of Appellate Procedure (Vernon 2002).